DETAILED ACTION
The communication received on 02/18/2021 is acknowledged by the Examiner.  Claims 1-9 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claim 1 of Chie Umehara et al., USP 10,196,777 in view of Harpreet Singh; et al.  US 2014/0352904 A1.
Regarding claim 1, all of the limitations of the respective claims 1 and 9 are found in claim 1 of Umehara (USP 10,889,936) except: polytetramethylene ether glycol as polyol and polycarbonate diol as the curing agent.   
However, in the same field of art, Singh discloses:  polytetramethylene ether glycol and polycarbonate diol (various parts of the disclosure such as para [0010-0011]).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Umehara (USP 10,196,777) by incorporating polytetramethylene ether glycol, and the curing agent comprises polycarbonate diol as taught by Singh so as offer required molecular weight.  Similarly, one of ordinary skill in the art, upon reading the Singh disclosure, would also have been motivated to apply its teaching of applying plastics from the polytetramethylene ether glycol, and the curing agent comprises polycarbonate diol for making textile fabrics used in paper machine clothing or press cover for the benefit of the claimed invention.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.       
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harpreet Singh; et al.  US 2014/0352904 A1.

Regarding claim 1, Singh discloses:  A shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”), comprising at least one resin layer (Abstract, para [0006-0007], [0056], and claims.), wherein: the resin layer comprises a polyurethane resin formed by curing an urethane prepolymer having an isocyanate group with a curing agent having an active hydrogen group (Para [0002, 0004-0007], for example, para [0054] discloses “For preparing the desired polyurethane elastomer, any urethane curing technique known in the art may be utilized.” Or para [0056] discloses “The polyurethane impregnates the fabric base to a certain depth, such that the fabric base and the polyurethane layer are integral with each other.” Para [0002] discloses “The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent.” Also, para [0050-0054]), the urethane prepolymer is obtained by reacting a polyisocyanate compound comprising 4,4'-methylene bis(phenylisocyanate) with a polyol compound comprising polytetramethylene ether glycol, and the curing agent comprises (a) polycarbonate diol(s) (Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol. The curing agent (B) includes at least an amine compound.” Para [0015] and [0050] discloses the use of 4,4'-methylene bis.  Also, para [0010-0011] and Table 1, example 5.).
 
Regarding claim 9, Singh discloses:  A method for producing a shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”),
the method comprising a step of forming a resin layer by curing an urethane prepolymer having an isocyanate group with a curing agent having an active hydrogen group (Para [0002, 0004-0007], for example, para [0054] discloses “For preparing the desired polyurethane elastomer, any urethane curing technique known in the art may be utilized.” Or para [0056] discloses “The polyurethane impregnates the fabric base to a certain depth, such that the fabric base and the polyurethane layer are integral with each other.” Para [0002] discloses “The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent.” Also, para [0050-0054].), wherein: 
the urethane prepolymer is obtained by reacting a polyisocyanate compound comprising 4,4′-methylene bis(phenylisocyanate) with a polyol compound comprising polytetramethylene ether glycol, and the curing agent comprises (a) polycarbonate diol(s) (Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol. The curing agent (B) includes at least an amine compound.”  Para [0015] and [0050] discloses the use of 4,4'-methylene bis.   Also, para [0010-0011] and Table 1, example 5.).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1.

Regarding claim 2, Singh discloses all of the limitations of its base claim 1.  Singh further discloses: wherein the curing agent comprises 15polycarbonate diol (Para [0004-0007], [0009-0014]. Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol.” Also, para [0010-0011] and Table 1, example 5.).
The only difference between the claimed invention and Singh is lack of the exact disclosure of
X comprising one or more unit(s) A expressed by the following formula (1):  

    PNG
    media_image1.png
    122
    825
    media_image1.png
    Greyscale

wherein: in the formula (1), 20R1 is a branched alkylene group having 3 or more and 20 or less of carbon atoms formula (1) as recited in the claim limitation.  However, since the claimed formula is a general structure a polycarbonate diol, then Singh discloses in para [0014] discloses “The at least a polycarbonate diol compound (b) is at least one of a 1,6-hexanediol and/or 1,5-pentanediol based polycarbonate diol,”.  Moreover, para [0037] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms in the chain (branched or unbranched)…”  Knowing the just aforesaid about alkane diols, the fact that Singh does not specifically disclose formula (1) has no bearing on the patentability of the claimed invention since an skilled artisan could readily substitute one compound such as 1,6-hexanediol with the alkylene group or for another compound since disclosure of Singh is directed to solve the same problem as noted in Singh and the claimed invention.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Singh is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests on various compounds so as to arrive the exact ones recited in the claimed invention.).  

Regarding claim 3, Singh discloses all of the limitations of its base claim 2.  Singh further discloses:  wherein R' is selected from the group consisting of 3-methylpentylene group, 2,2-dimethylpropylene group, 2-methyloctylene 25group, 2-butyl-2-ethylpropylene group and 2,2,4-trimethyl-1,6-hexylene group (Para [0014] discloses 1,6-hexanediol.).

Regarding claim 4, Singh discloses all of the limitations of its base claim 2.  Singh further discloses: wherein the polycarbonate diol X further comprises one or more unit(s) B expressed by the following formula (2): 
    
    PNG
    media_image2.png
    122
    825
    media_image2.png
    Greyscale

wherein:
in the formula (2),
R2 is a linear alkylene group having 1 or more and 20 or less of (a) carbon atom(s) (Again para [0037] and the same explanation noted in claim 2 equally applies herein as well and does not repeat again to avoid redundancy.).

Regarding claim 5, Singh discloses all of the limitations of its base claim 1.  Singh further discloses:  wherein the curing agent comprises one or more polycarbonate diol(s) Y expressed by the following formula (3):HO—Cm-Dn-R3OH  (3)
in the formula (3),
C and D are each differently a unit expressed by the following formula (4):

    PNG
    media_image3.png
    122
    825
    media_image3.png
    Greyscale

R3 is a linear, branched or cyclic alkylene group having 1 or more and 20 or less of (a) carbon atom(s),
m and n are each independently an integer from 1 to 46, and
in the formula (4),
R7 is a linear alkylene group having 1 or more and 20 or less of (a) carbon atom(s) (Again para [0037] and the same explanation noted in claim 2 equally applies herein as well and does not repeat again to avoid redundancy.).

Regarding claim 6, Singh discloses all of the limitations of its base claim 5.  Singh further discloses: wherein:
in the formula (3),
R4 in C is n-propylene group, and R4 in D is n-butylene group; or
R4 in C is n-butylene group, and R4 in D is n-hexylene group or n-decylene group; or
R4 in C is n-pentylene group, and R4 in D is n-hexylene group; or
R4 in C is n-hexylene group, and R4 in D is n-undecylene group or n-dodecylene group; or
R4 in C is n-undecylene group, and R4 in D is n-dodecylene group (Para [0037-0038] and the same explanation noted in claim 2 equally applies herein as well and does not repeat again to avoid redundancy.). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1 in view of Chie Umehara et al., USP 10,196,777.

Regarding claim 7, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  comprising as the resin layer a layer which constitutes an outer circumferential surface of the shoe press belt and comprises the polyurethane resin.
In the same field of art, previous Applicant US patent issued to Umehara Is substantially similar to the claimed invention and directed to a shoe press belt for use in a papermaking machine and a method of manufacturing wherein a reinforcing base material is embedded in resin and the resin constitutes an outer circumferential layer contacting the felt and an inner circumferential layer contacting the shoe. The shoe press belt runs repeatedly between the roll and the shoe onto which pressure is applied.  With that said, Umehara discloses:  comprising as the resin layer a layer which constitutes an outer circumferential surface of the shoe press belt and comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Singh by incorporating an outer circumferential surface formed with a surface-treated layer as taught by Umehara so as to effectively squeeze moisture from the wet paper web.  Similarly, one of ordinary skill in the art, upon reading the Umehara disclosure, would also have been motivated to apply its teaching of making a shoe press belt with excellent mechanical properties and particularly, excellent wear resistance during operation.   

Regarding claim 8, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  comprising as the resin layer a layer which constitutes the inner circumferential surface of the shoe press belt and comprises the polyurethane resin.
In the same field of art, Umehara discloses:  comprising as the resin layer a layer which constitutes the inner circumferential surface of the shoe press belt and comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuya TAKAMORI et al. (US 20160355978 A1) is directed to a shoe press belt with excellent mechanical properties, in particular a shoe press belt with excellent crack resistance and excellent resistance to land edge deficiency.
Atsuo Watanabe et al. (US 20060191658 A1) is directed to an improvement of polyurethane in a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other. It also relates to an improvement in a method of manufacturing a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748